Citation Nr: 1020196	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-35 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right ankle disorder, 
to include right ankle arthritis as secondary to service-
connected right and left knee disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the above claims.

In December 2009, a hearing was held before the undersigned 
Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran contends that he currently suffers from right 
ankle arthritis as a result of his service-connected right 
and left knee disabilities.  He was provided with a VA 
examination in November 2006, and the examiner diagnosed him 
with degenerative arthritis.  In a February 2007 addendum, 
the examiner was unable to give an opinion without resort to 
mere speculation.  Although the claims folder was available 
at the time of the initial examination in November 2006, at 
the time the etiological opinion was given, the examiner 
noted that the claims folder was not available for review and 
the Veteran's history was not reviewed.  A second examination 
was scheduled for June 2008, but when the Veteran attempted 
to reschedule due to a conflict with a previously existing VA 
vocational rehabilitation appointment, the examination was 
cancelled.  

The Veteran should be scheduled for an additional VA 
examination, as the opinion rendered in February 2007 is not 
sufficient upon which to base a decision with regard to this 
claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate).  

Additionally, as the record indicates that the Veteran 
currently receives treatment at the VA Medical Center in 
Phoenix, Arizona, an effort should be also be made to obtain 
any additional VA treatment records showing treatment for his 
right ankle disorder, dated since October 2009.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
pertaining to a right ankle disorder from 
the VA Medical Center in Phoenix, Arizona, 
dated since October 2009. 

2.  Thereafter, schedule the Veteran for a 
VA examination with an appropriate 
examiner.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
tests, including x-rays, should be 
accomplished.  

The examiner should provide an opinion as 
to the diagnosis, date of onset, and 
etiology of any ankle disorder found to be 
present, specifically arthritis. 

The examiner should state whether it is at 
least as likely as not (50 percent or 
greater probability) that any diagnosed 
ankle disorder had its clinical onset 
during active service or is related to any 
in-service disease, event, or injury.  

Additionally, the examiner should state 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed condition was caused or 
aggravated by his service-connected right 
and/or left knee disabilities.  This 
statement should specifically include an 
opinion as to whether it is at least as 
likely as not that the progression of the 
Veteran's right ankle disorder represents 
an increase beyond normal progress as a 
result of his service-connected right 
and/or left knee disabilities.

If such aggravation is found, the examiner 
should address the following medical 
issues: (1) Any baseline manifestations of 
the Veteran's right ankle disorder found 
prior to aggravation; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected right and/or left knee 
disabilities, based on medical 
considerations; and (3) The medical 
considerations supporting an opinion that 
increased manifestations of a right ankle 
disorder are proximately due to the 
Veteran's service-connected right and/or 
left knee disabilities. 

In doing so, the examiner should address 
the Veteran's lay statements of record, 
including any statements regarding the 
onset of his right ankle disorder. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  The RO/AMC should read the medical 
opinion obtained to ensure that the remand 
directives have been accomplished, and 
should return the case to the examiner if 
all questions posed are not answered.  

4.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


